OPINION — AG — **** ELECTED OFFICIAL — STATUS OF RELATIVE EMPLOYED BY SAME GOVERNING BODY **** WHERE A PERSON IS ELECTED A MEMBER OF A GOVERNING BODY WITHIN THE STATE OF OKLAHOMA, AT WHICH TIME THE ELECTED OFFICIAL HAS RELATIVES THEN EMPLOYED BY SAID GOVERNING BODY ON A MONTH TO MONTH OR CONTINUOUS BASIS, WHO ARE RELATED TO HIM BY AFFINITY OR CONSANGUINITY WITHIN THE THIRD DEGREE, THEN UNDER THE PROVISIONS OF 21 Ohio St. 1971 481 [21-481] THROUGH 487, THE GOVERNING BODY MUST TERMINATE THE EMPLOYMENT OF SAID EMPLOYEES WHEN THE ELECTED OFFICIAL TAKES OFFICE; PROVIDED, HOWEVER, THAT THOSE EMPLOYEES EMPLOYED BY CONTRACT PRIOR TO THE ELECTION OF THE RELATIVE TO THE GOVERNING BODY MAY CONTINUE THEIR EMPLOYMENT FOR THE CONTRACTUAL PERIOD. CITE: 21 Ohio St. 1971 484 [21-484] (MIKE D. MARTIN) ** OPINION WITHDRAWN BY OPINION NO. 88-045 (1988) ** SEE OPINION NO. 89-625 (1989) ** ** SEE OPINION NO. 87-502 (1987) ** ** SEE OPINION NO. 87-503 (1987) **